Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of U.S. Provisional Application No. 62/381974 filed on August 31, 2016. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Finkbeiner (U.S. Patent Application Pub. No. 2015/0278625 A1) in view of Nicolle (U.S. Patent Application Pub No. 2019/0114464 A1).
Regarding claim 1, Finkbeiner teaches a template-based image analysis system, comprising: a high-content imaging system (HCIS) (para. [0053], Finkbeiner teaches a microscopy system used for high throughput analysis of biological samples); a slide loaded in the HCIS (para. [0066], Finkbeiner teaches a high throughput system wherein the sample is placed on the imaging device), wherein the slide includes a plurality of reference marks and a plurality of sample locations (para. [0118], Finkbeiner teaches the use of reference marks on a multi-well plate used to position the plate on the imaging stage); an acquired images data store having previously acquired images stored therein (Fig. 18, para. [0119] [0120], Finkbeiner teaches comparing sample to a previously captured reference image); an image acquisition module that acquires an image of the slide from the high-content imaging system (para. [0229], Finkbeiner teaches the HCS which acquires an image of the sample); a feature identification module that develops a binary image of the acquired image (para. [0171], Finkbeiner teaches outputting a final binary image to outline the desired morphology), wherein the binary image identifies areas associated with reference marks (para. [0200], Finkbeiner teaches generating a binary image for detected neuritis).
Finkbeiner does not teach using a template to evaluate and segment target regions within the sample slide.
Nicolle is also in the field of molecular imaging and analysis systems. Nicolle teaches the system comprising; a feature identification module that develops a binary image of the acquired image (para. [0031], Nicolle teaches the step of generating a binary image for each sample image), wherein the binary image identifies areas associated with reference marks (para. [0016] – [0019], Nicolle teaches generating a binary image for each tagged region); a template generation module that generates a template in accordance with the previously acquired images (para. [0045], Nicolle teaches a module for calculating a template image for the generated binary image); a template alignment module that aligns the generated template with the binary image (para. [0045], Nicolle teaches calculating a correlation score for the template image and the binary image); an offset calculation module that determines an offset between the template and the binary image (para. [0045], Nicolle teaches calculating an alignment score between the binary sub-area and the reference code); and an image segmentation module that determines the coordinates of pixels of the acquired image that are associated with the sample locations in accordance with the calculated offset (para. [0309], Nicolle teaches selecting the corresponding sub-area for which the correlation and alignment scores are above a certain threshold).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Finkbeiner by incorporating the template computation module as taught by Nicolle, to make the invention that uses references marks to properly identify and align a sample slide (Finkbeiner), and uses these to generate a template module and extract sub-regions within the sample based on correlation and alignment to the template (Nicolle); thus, it would have been obvious for one having ordinary skill in the art to combine the references as this would provide a useful system for analyzing spatial organization of macromolecules so as to easily detect an anomaly therein (Nicolle, para. [0015]). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 10, Finkbeiner teaches a template-based method for analyzing an image, comprising: disposing reference marks and a plurality of samples on a slide, wherein the positions of each the plurality of samples is in accordance with the positions of the reference marks; (para. [0118] [0119], Finkbeiner teaches the use of reference marks on a multi-well plate used to position the plate on the imaging stage); loading the slide in a high-content image system (HCIS) (para. [0053], Finkbeiner teaches a microscopy system used for high throughput analysis of biological samples, onto which samples are loaded); storing previously acquired images in an acquired images data store (Fig. 18, para. [0119] [0120], Finkbeiner teaches comparing sample to a previously captured reference image); acquiring with the HCIS an image of the slide loaded in the HCIS (para. [0229], Finkbeiner teaches the HCS which acquires an image of the sample); developing a binary image of the acquired image, wherein the binary image identifies areas associated with reference marks (para. [0171], Finkbeiner teaches outputting a final binary image to outline the desired morphology).
Finkbeiner does not teach using a template to evaluate and segment target regions within the sample slide. 
Nicolle is also in the field of molecular imaging and analysis systems. Nicolle teaches the method  comprising; developing a binary image of the acquired image (para. [0031], Nicolle teaches the step of generating a binary image for each sample image), wherein the binary image identifies areas associated with reference marks (para. [0016] – [0019], Nicolle teaches generating a binary image for each tagged region); generating a template in accordance with the previously acquired images (para. [0045], Nicolle teaches a module for calculating a template image for the generated binary image); aligning the template with the binary image (para. [0045], Nicolle teaches calculating a correlation score for the template image and the binary image); calculating an offset between the template and the binary image (para. [0045], Nicolle teaches calculating an alignment score between the binary sub-area and the reference code); and determining the coordinates of pixels of the acquired image that are associated with the sample locations in accordance with the calculated offset (para. [0309], Nicolle teaches selecting the corresponding sub-area for which the correlation and alignment scores are above a certain threshold).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Finkbeiner by incorporating the template computation module as taught by Nicolle, to make the invention that uses references marks to properly identify and align a sample slide (Finkbeiner), and uses these to generate a template module and extract sub-regions within the sample based on correlation and alignment to the template (Nicolle); thus, it would have been obvious for one having ordinary skill in the art to combine the references as this would provide a useful system for analyzing spatial organization of macromolecules so as to easily detect an anomaly therein (Nicolle, para. [0015]). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 2 and 11, Finkbeiner in view of Nicolle teaches the HCS system which analyzes and extracts sub-regions within a sample slide using a template generator to evaluate correlation and alignment metrics. Finkbeiner further teaches the method and system, including operating a position device of the HCIS in accordance with the coordinates, and direction the HCIS to acquire an image of the sample location associated with the coordinates (para. [0114] [0119], Finkbeiner teaches a software module which directs the imaging device to move the loaded sample to a predefined coordinate). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 3 and 12, Finkbeiner in view of Nicolle teaches the HCS system which analyzes and extracts sub-regions within a sample slide using a template generator to evaluate correlation and alignment metrics. Nicolle teaches the method and system, further including developing sub-images of the acquired image in accordance with the coordinates (para. [0159], Nicolle teaches comparing multiple sub-areas of the image to the template, the sub-areas being designated by reference coordinates). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 4 and 13, Finkbeiner in view of Nicolle teaches the HCS system which analyzes and extracts sub-regions within a sample slide using a template generator to evaluate correlation and alignment metrics. Nicolle further teaches the method and system, wherein the generated template is a binary image (para. [0131] [0156], Nicolle teaches comparing the binary sample image to a template image which is a set of binary segments).  
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 5 and 14, Finkbeiner in view of Nicolle teaches the HCS system which analyzes and extracts sub-regions within a sample slide using a template generator to evaluate correlation and alignment metrics. Nicolle further teaches the method and system, wherein the template generating module also uses the acquired image to generate the template (para. [0167], Nicolle teaches matching a binary image with template image).
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 6 and 15, Finkbeiner in view of Nicolle teaches the HCS system which analyzes and extracts sub-regions within a sample slide using a template generator to evaluate correlation and alignment metrics. Nicolle further teaches the method and system, wherein the feature identification module develops a binary image associated with each of the previously acquired images (para. [0131] [0144], Nicolle teaches generating a binary image for each of the sample images).
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 7 and 16, Finkbeiner in view of Nicolle teaches the HCS system which analyzes and extracts sub-regions within a sample slide using a template generator to evaluate correlation and alignment metrics. Nicolle further teaches the method and system, wherein the feature identification module identifies a connected group of pixels to associate with a feature, and sets the intensity values of pixels bounded by the identified pixels to a non-background intensity value (para. [0127] – [0129], Nicolle teaches selecting pixel groups based on raw intensities, and computing binarized intensities in order to separate background pixels). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 8 and 17, Finkbeiner in view of Nicolle teaches the HCS system which analyzes and extracts sub-regions within a sample slide using a template generator to evaluate correlation and alignment metrics. Nicolle further teaches the method and system, wherein the template generating module registers the binary images of the previously acquired images (para. [0151] [0159], Nicolle teaches comparing the sub-areas of the binary images to the template). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 9 and 18, Finkbeiner in view of Nicolle teaches the HCS system which analyzes and extracts sub-regions within a sample slide using a template generator to evaluate correlation and alignment metrics. Nicolle further teaches the method and system, wherein the template generation module identifies features common to the binary images of the previously acquired images to generate the template (para. [0151], Nicolle teaches generating a correlation score for a template by comparing sub-images having the same size). 
Thus, the claimed subject matter would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zhang (US Patent Application Pub. No. 2018/0081376 A1) teaches a position measurement and tracking system which utilizes an algorithm to track the position marker of a sample on a moving platform. 
Gottemukkula (US Patent Application Pub. No. 2015/0078629 A1) teaches use of an enrollment template made of a collection of interest points for use in biometric authentication. 
Varma (US Patent Application Pub. No. 2008/0144899 A1) teaches a method for extracting array elements by detecting coordinate locations of various target regions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664